DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed January 07, 2021, the Examiner has maintained and updated the 35 USC § 112 first paragraph rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner was unable to find support in the applicant’s a different virtual wallet associated with a different wallet provider is the default virtual wallet, at the communication device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and  3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al. (US 2015/0019320)  and in further view of Liberty (US 2013/0132219)
	Claim 1: Menendez discloses a computer-implemented method for notifying a provider associated with a virtual wallet whether or not the virtual wallet is a default virtual wallet for a consumer and/or a communication device, the computer-implemented method comprising:
	receiving, at a wallet platform, a request, from a wallet provider associated with a virtual wallet, for confirmation that the virtual wallet is a default virtual wallet at a communication device;(claim 1, and [0004] ) 	determining, by the wallet platform, a different virtual wallet associated with a different wallet provider is the default virtual wallet, at the communication device, based on at least one of: a designation in a database, an application programming interface (API) interaction with the communication device, and/or a cookie related to the different virtual wallet, wherein determining the different virtual wallet is the default virtual wallet is independent of a user input to the communication device after receiving, at the wallet platform, the request from the wallet (see for example [0030] and API , (e.g. a user interacting and selecting the default account) providing, by the wallet platform, a notification to the wallet provider, wherein the notification indicates the virtual wallet associated with the wallet provider is not the default virtual wallet at the communication device, thereby permitting the wallet provider to incentivize a consumer associated with the communication device to select the virtual wallet as the default virtual wallet. [0033, 0064, 0065] 	Menendez do not explicitly disclose wherein the wallet platform and wallet provider are each separate from the communication device.	 	However Liberty discloses wherein the wallet platform and wallet provider are each separate from the communication device. (see for example, [0022] also see fig 6 that shows both entities separate from the communication device) 	Both Ortiz and Liberty teach digital wallets. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the wallet eco system of Liberty as the wallet eco system to be used in Ortiz in order to allow a secure environment. (Liberty [0006]). 	Claim 3: Menendez and Liberty disclose the computer-implemented method of claim 1, wherein the wallet provider includes an issuer of a payment account provisioned to the virtual wallet. Menendez: [0025]

	Claim 4: Menendez and Liberty disclose the computer-implemented method of claim 2, further comprising providing an offer to the consumer at the communication device to designate the virtual wallet associated with the wallet provider as the default virtual wallet at the communication device. Menendez: [0037]

	Claim 5: Menendez and Liberty disclose the computer-implemented method of claim 4, wherein the offer includes at least one incentive associated with a reduction in a cost of a product for purchase at a merchant when funded by the virtual wallet associated with the wallet provider. Menendez: [0037]

	Claim 6: Menendez and Liberty disclose the computer-implemented method of claim 4, wherein the offer includes at least one incentive associated with a discount for a purchase funded through the virtual wallet associated with the wallet provider. Menendez: [0037, 0061, 0063]

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (US 2018/0293573) in view of Menendez et al. (US 2015/0019320) and in further view of Liberty (US 2013/0132219)	
 	Claim 8: Ortiz discloses a system for use in notifying a provider associated with a virtual wallet that the virtual wallet is a default virtual wallet for a consumer and/or a communication device, the system comprising:
 	a wallet platform computing device configured to:
 	receive a request from a wallet provider to determine whether a virtual wallet associated with the wallet provider is a default virtual wallet for a communication device, determine whether the virtual wallet is the default virtual wallet for the communication device; [0081] and
 	notify the wallet provider that the virtual wallet is not the default virtual wallet, when the virtual wallet is not the default virtual wallet for the communication device, [0081] but does not [0033, 0056, 0064,0065] 	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention, to have modified the method of Ortiz so as to include by the wallet platform, thereby permitting the wallet provider to incentivize a consumer associated with the communication device to select the virtual wallet as the default virtual wallet when the virtual wallet is not the default virtual wallet in order to persuade a user to assign a default virtual wallet and thereby increasing the likelihood that the virtual wallet would be selected. 	Ortiz and Menendez do not explicitly disclose wherein the wallet platform and wallet provider are each separate from the communication device.	 	However Liberty discloses wherein the wallet platform and wallet provider are each separate from the communication device. (see for example, [0022] also see fig 6 that shows both entities separate from the communication device) 	Both Ortiz and Liberty teach digital wallets. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the wallet eco system of Liberty as the wallet eco system to be used in Ortiz in order to allow a secure environment. (Liberty [0006]). 
Ortiz: [0279]

	Claim 10: Ortiz, Menendez and Liberty disclose the system of claim 8, wherein the at least one computing device is configured, in connection with determining whether the virtual wallet associated with the wallet provider is the default virtual wallet at the communication device, to determine whether said virtual wallet is the default virtual wallet at the communication device based on an application programming interface (API) interaction. Ortiz: [0078]

	Claim 11: Ortiz, Menendez and Liberty disclose the system of claim 10, wherein the at least one computing device is further configured to notify the wallet provider that the virtual wallet is the default virtual, when the virtual wallet is the default virtual wallet at the communication device and at a merchant associated with the default virtual wallet. Ortiz: [0081]

	Claim 12: Ortiz, Menendez and Liberty disclose the system of claim 8, wherein the at least one computing device is further configured to drop one or more cookies at the communication device, thereby designating a different virtual wallet as the default virtual wallet at the communication device; Ortiz: [0081]and
 	wherein the at least one computing device is configured, in connection with notifying the wallet provider that the virtual wallet is not the default virtual wallet, to notify the wallet provider in response to dropping the one or more cookies. Ortiz: [0206]

 Ortiz: [0178]

	Claim 14: Ortiz, Menendez and Liberty disclose the system of claim 8, wherein the wallet platform is configured to provide a payment token associated with the virtual wallet, when the virtual wallet is the default virtual wallet at the communication device, in connection with a transaction to be funded by the virtual wallet. Ortiz: [0279]

	Claim 15: Ortiz, Menendez and Liberty disclose the system of claim 8, wherein the wallet provider includes an issuer of a payment account provisioned to the virtual wallet. Ortiz: [0184]

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot due to the updated rejection above.  The applicant has argued the reference of Pasa as disclosing that the wallet provider is separate from the communications device, the reference of Pasa was never used for this limitation, and thus this argument is moot. The reference of Liberty was used in the last office action to reject the aforementioned limitation. 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621